Citation Nr: 0211052	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-15 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a fungal skin 
condition.

2.  Entitlement to service connection for a right eye 
condition.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision that denied service 
connection for fungal skin condition, a right eye condition, 
and a sleep disorder.


FINDINGS OF FACT

1.  The veteran currently has a fungal skin condition, tinea 
pedis, which began during his active duty.

2.  The veteran does not currently have a medically diagnosed 
right eye disorder.

3.  While the veteran may have sleeping problems associated 
with service-connected post-traumatic stress disorder (PTSD), 
he does not currently have a separate chronic sleep disorder.


CONCLUSIONS OF LAW

1.  A fungal skin condition, tinea pedis, was incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303 (2001).

2.  A right eye condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.303 (2001).

3.  A chronic sleep disorder, apart from symptoms associated 
with service-connected PTSD, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001);  38 C.F.R. §§  3.303, 4.14 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Army from June 1970 
to January 1972, including service in Vietnam from November 
1970 to November 1971.

Service connection is currently in effect for PTSD, diabetes 
mellitus, and tension headaches.

The veteran's service medical records show that he gave a 
history of eye trouble and frequent trouble sleeping in a 
report of medical history dated in October 1970; there was no 
associated medical diagnosis.  In April, May, and June 1971, 
while in Vietnam, he was treated for a fungal skin condition 
of the feet (variously described as tinea pedis, ringworm, 
and fungal infection).  Medical records from July 1971 show 
the veteran was treated for a heat rash on his back.  Records 
from August 1971 show he had complaints of trouble with his 
right eye; physical examination of the eye at this time was 
within normal limits.  Service medical records show no other 
problems concerning the skin, right eye, or sleeping.  At the 
January 1972 service separation examination, the skin was 
normal, the eyes were normal and vision was 20/20 in both 
eyes, and there was no mention of a sleep disorder.  On an 
associated medical history form, the veteran denied a history 
of skin, eye, or sleeping problems.

A VA examination in April 1972, shortly after separation from 
service, was negative for any skin condition, and indicates 
that the veteran's vision was 20/20 bilaterally, and his eyes 
were within normal limits.  There was no indication of a 
sleep disorder.

VA medical records from June and July 1999 show the veteran 
was treated for a fungal condition of the feet, tinea pedis.  

In October 1998, the veteran filed his claim for service 
connection for a skin fungus (he referred to the chest area), 
a right eye condition (he said the right eye would not 
close), and a sleep disorder (he said he had problems 
sleeping).

In August 1999, the veteran had an RO hearing regarding his 
service connection claims.  He stated that while in service 
he experienced a burning and itching of his skin followed by 
a cold chill approximately three or four times a week.  He 
indicated that he sought treatment on multiple occasions for 
this condition, and was given a pill and some cream to use.  
He stated that this condition mainly affected his chest and 
his feet, and that it continued following service but he 
treated the condition himself by buying anti-fungal cream to 
use.  His wife testified that the veteran had a skin 
condition which affected his chest and feet following 
service, that he treated the condition himself, and that he 
currently had the same symptoms as when he finished his 
period of service.  The veteran stated that he still had 
problems with his skin condition, and that a VA doctor told 
him he had a skin fungus.  Regarding a right eye condition, 
the veteran stated that he noticed he was only able to close 
one eye while he was in service attempting to fire weapons, 
and that he had to fire weapons from the other side of his 
body because of his inability to close his right eye.  He 
indicated that he was given a pill for this condition, and 
that there was no diagnosis associated with the condition.  
He stated that the whole right side of his face hurt, and 
that he was given pain pills following service for this.  
Regarding a sleeping disorder, the veteran stated that he had 
difficulty sleeping in Vietnam because he was afraid that the 
individual on guard duty would fall asleep.   He indicated 
that he was not treated for this condition while in service.  
He reported that he currently only got three to four hours of 
sleep a night, experienced nightmares, and that he was on 
medication for sleeping problems.  His wife testified that he 
had difficulty sleeping right after service, and still had 
problems sleeping.

A letter from the veteran's wife filed in February 2000 
indicates that the veteran was not sleeping well at night and 
getting only about three hours of sleep each night.

VA and private medical records from the 1990s to 2002 do not 
show a right eye condition.  There were no findings of an 
independent chronic sleep disorder, although at times the 
veteran complained of problems sleeping in relation to his 
service-connected PTSD.  As noted, there were some findings 
of a fungal skin condition of the feet.

Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for service 
connection.  Relevant medical records have been obtained and 
a VA examination is not necessary under the circumstances of 
the case.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

1.  Fungal skin condition

The veteran served on active duty from 1970 to 1972, 
including service in Vietnam.

His service medical records show that he was treated for a 
"heat rash" on his back while in Vietnam, but this is not a 
chronic condition.  

As to a fungal skin condition, the veteran was treated on a 
few occasions during Vietnam service for a fungal skin 
condition of the feet, tinea pedis.  Recent medical records 
from 1999 show tinea pedis as well.  At an RO hearing, the 
veteran and his wife gave a credible account of continuity of 
symptomatology of a foot fungus since active duty, which the 
veteran mostly self-treated with over-the-counter anti-fungal 
medication.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet.App. 488 (1997).  While the veteran has also referred to 
fungal skin involvement of the chest area, such is not 
currently shown.

With consideration of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the current 
fungal skin condition, tinea pedis, began during active duty.  
The condition was incurred in service, and service connection 
is warranted.

2. Right eye condition

The veteran's service medical records show that he was seen 
in 1971 with complaints of trouble with his right eye, but 
objective examination found the eye to be normal.  The eyes 
and vision were normal on the 1972 service separation 
examination and on a 1972 VA examination shortly after 
service.

No right eye disorder is shown in the medical records from 
after service.  The veteran has stated that he has difficulty 
closing his right eye completely and that he first noticed 
this problem during service.  As a layman, however, he is not 
competent to give a medical opinion on diagnosis or etiology 
of a condition. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
In the absence of medical evidence of a current right eye 
condition, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

The Board concludes that a claimed right eye disorder was not 
incurred in or aggravated by service.  As the preponderence 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990). 

3.  Sleep disorder

The veteran's service medical records show no chronic sleep 
disorder.  While the recent post-service medical records note 
some complaints of sleeping problems associated with service-
connected PTSD, the medical records show no independent 
chronic sleep disorder.  Symptoms of problems sleeping are 
taken into account when rating service-connected PTSD.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 and general rating 
formula for mental disorders.  To rate sleeping complaints as 
a separate condition would violate the rule against 
pyramiding of disability ratings.  See 38 C.F.R. § 4.14.

The Board concludes that a separate chronic sleep disorder 
was not incurred in or aggravated by service.  As the 
preponderence of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 


ORDER

Service connection for a fungal skin condition, tinea pedis, 
is granted.

Service connection for a right eye condition is denied.

Service connection for a sleep disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

